               Case 1:20-cv-02797-RA Document 53 Filed 05/28/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


 MICHAEL MORANA, Individually and On Behalf
 Of All Other Persons Similarly Situated,
                                                                       Case No. 1:20-cv-02797-RA
                                     Plaintiff,

          v.

 PARK HOTELS & RESORTS, INC. d/b/a HILTON
 WORLDWIDE HOLDINGS, INC., HLT NY
 WALDORF LLC, HILTON DOMESTIC
 OPERATING CO. INC., and
 WALDORF=ASTORIA MANAGEMENT LLC,

                                     Defendants.


               SECOND SUPPLEMENTAL DECLARATION OF OWEN WILCOX

          OWEN WILCOX hereby declares as follows:

       1. I am currently employed by Hilton Employer Inc., a wholly owned subsidiary of Hilton

Worldwide Holdings Inc.,1 as its Senior Vice President and Assistant General Counsel. This second

supplemental declaration (the “Second Supplemental Declaration”) is submitted in further support

of Defendants Park Hotels & Resorts Inc. (f/k/a Hilton Worldwide, Inc.), Hilton Worldwide

Holdings Inc., HLT NY Waldorf LLC, Hilton Domestic Operating Company Inc., and

Waldorf=Astoria Management LLC’s (together the “Defendants”) motion to dismiss the above-

referenced action, specifically the Second Amended Complaint of Plaintiff Michael Morana

(“Plaintiff”), or in the alternative, to compel Plaintiff’s claims to arbitration.                     The Second

Supplemental Declaration fully incorporates my first and second declarations, dated July 13, 2020



 1
   The caption of the Second Amended Complaint (ECF 46, the “SAC”) misstates the proper name of “Park Hotels &
 Resorts Inc.”, as well as, “Hilton Worldwide Holdings Inc.” Further, Plaintiff incorrectly alleges that Defendant Park
 is doing business as Hilton Worldwide Holdings Inc. Plaintiff was informed of these errors (and public records clearly
 demonstrate same), but chose not to correct these mistakes in the SAC.

                                                           1
            Case 1:20-cv-02797-RA Document 53 Filed 05/28/21 Page 2 of 3




and August 10, 2020, respectively (see ECF Nos. 35, 41), submitted in support of Defendants’ initial

motion to dismiss the First Amended Complaint, or in the alternative, to compel Plaintiff’s claims

to arbitration. Unless noted otherwise, all of the foregoing is based on personal knowledge I obtained

from a review of Defendants’ relevant business records.

       2. In connection with its business, the Hilton enterprise licenses its brand names, trademarks

and service marks to hotel owners pursuant to franchising agreements.

       3. Such properties are owned and operated by various independent franchisees.

       4. The Hilton Albany, located at 40 Lodge St, Albany, New York 12207 (the “Hilton

Albany”) is a franchised property owned by AFP 107 Corp with a franchise agreement dated 2015.

       5. The Saratoga Hilton, located at 534 Broadway, Saratoga Springs, NY 12866, is a

franchised property owned by 534 Saratoga Broadway, LP with a franchise agreement dated 2016.

       6. Defendants do not own, operate, or manage the day-to-day operation of the Hilton Albany

or the Saratoga Hilton.

       7. Defendants are not parties to any franchise agreement with the Hilton Albany or the

Saratoga Hilton.

       8. Defendants do not employ the staff or have any day-to-day control over the personnel at

the Hilton Albany or the Saratoga Hilton. Moreover, Defendants have no involvement whatsoever,

or any control over, the franchisee’s policies or practices relating to banquet services charges.




                                                   2
Case 1:20-cv-02797-RA Document 53 Filed 05/28/21 Page 3 of 3
